Name: Commission Decision No 3333/80/ECSC of 19 December 1980 amending Decision No 2794/80/ECSC with regard to the information to be supplied by undertakings in the iron and steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-23

 Avis juridique important|31980S3333Commission Decision No 3333/80/ECSC of 19 December 1980 amending Decision No 2794/80/ECSC with regard to the information to be supplied by undertakings in the iron and steel industry Official Journal L 349 , 23/12/1980 P. 0021****( 1 ) OJ NO L 291 , 31 . 10 . 1980 , P . 1 . COMMISSION DECISION NO 3333/80/ECSC OF 19 DECEMBER 1980 AMENDING DECISION NO 2794/80/ECSC WITH REGARD TO THE INFORMATION TO BE SUPPLIED BY UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 47 THEREOF , CONSIDERING THE FOLLOWING POINTS : UNDER ARTICLE 11 OF COMMISSION DECISION NO 2794/80/ECSC OF 31 OCTOBER 1980 ESTABLISHING A SYSTEM OF PRODUCTION QUOTAS FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY ( 1 ), UNDERTAKINGS MUST MAKE CERTAIN DECLARATIONS TO THE COMMISSION IN ACCORDANCE WITH THE FORMS REPRODUCED IN ANNEXES III , IV AND V OF THE SAID DECISION ; IN ORDER TO IMPROVE THE ARRANGEMENTS FOR SUPERVISING THE QUOTA SYSTEM ESTABLISHED BY DECISION NO 2794/80/ECSC , THE COMMISSION MUST HAVE FULLER INFORMATION AVAILABLE TO IT , INCLUDING DETAILS ADDITIONAL TO THOSE TO BE SUPPLIED BY THE UNDERTAKINGS IN ACCORDANCE WITH THAT DECISION , AND IT THEREFORE BECOMES NECESSARY TO AMEND A PART OF THAT DECISION BASED ON ARTICLE 47 OF THE TREATY , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 2794/80/ECSC IS HEREBY AMENDED AS FOLLOWS : 1 . QUESTIONNAIRE NO 271 OF ANNEX III IS AMENDED AS INDICATED IN ANNEX I TO THIS DECISION . 2 . QUESTIONNAIRE NO 275 OF ANNEX III IS AMENDED IN ACCORDANCE WITH ANNEXES II AND III TO THIS DECISION . ARTICLE 2 THE AMENDMENTS TO BE MADE BY THE UNDERTAKINGS TO THEIR MONTHLY DECLARATIONS FOR THE PERIOD JULY 1977 TO JUNE 1980 AND FOR OCTOBER AND NOVEMBER 1980 IN ORDER TO COMPLY WITH THE REQUIREMENTS OF ARTICLE 1 SHALL REACH THE COMMISSION NOT LATER THAN 10 WORKING DAYS AFTER THE ENTRY INTO FORCE OF THIS DECISION . THE MONTHLY DECLARATIONS THUS AMENDED FROM DECEMBER 1980 ONWARDS SHALL REACH THE COMMISSION IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 11 ( 2 ) OF DECISION NO 2794/80/ECSC . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 19 DECEMBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ANNEX I QUESTIONNAIRE 271 LINES 11220 AND 11320 SHALL READ AS FOLLOWS : ' HOT-ROLLED PLATE 3 MM AND OVER FROM HOT-ROLLED WIDE STRIP ' ( LINE 11220 ) ' HOT-ROLLED SHEET LESS THAN 3 MM FROM HOT-ROLLED WIDE STRIP ' ( LINE 11320 ) LINE 11120 SHOULD READ : ' HOT-ROLLED REVERSING MILL PLATE 3 MM AND OVER ' LINES 11230 AND 11330 SHOULD READ AS FOLLOWS : ' HOT-ROLLED PLATE 3 MM AND OVER FROM HOT-ROLLED WIDE STRIP ' ( LINE 11230 ) ' HOT-ROLLED SHEET LESS THAN 3 MM FROM HOT-ROLLED WIDE STRIP ' ( LINE 11330 ) LINE 11130 SHOULD READ : ' HOT-ROLLED REVERSING MILL PLATE 3 MM AND OVER ' **** ANNEX II // QUESTIONNAIRE 275 // // DELIVERIES WITHIN THE COMMUNITY // // - NON-ALLOY STEELS // TO LINE : TOTAL FLAT PRODUCTS // CODE 20010 // ADD : // OF WHICH , REVERSING MILL PLATE // CODE 20015 // // - ALLOY STEELS // TO LINE : TOTAL FLAT PRODUCTS // CODE 20020 // ADD : // OF WHICH , REVERSING MILL PLATE // CODE 20025 // // - OF WHICH , STRUCTURAL STEELS FOR SPECIAL USES // TO LINE : TOTAL FLAT PRODUCTS // CODE 20030 // ADD : // OF WHICH , REVERSING MILL PLATE // CODE 20035 // // - TOTAL SPECIAL STEELS // TO LINE : TOTAL FLAT PRODUCTS // CODE 20040 // ADD : // OF WHICH , REVERSING MILL PLATE // CODE 20045 // // DELIVERIES TO NON-COMMUNITY STATES // // - NON-ALLOY STEELS // TO LINE : TOTAL FLAT PRODUCTS // CODE 20050 // ADD : // OF WHICH , REVERSING MILL PLATE // CODE 20055 // // - ALLOY STEELS // TO LINE : TOTAL FLAT PRODUCTS // CODE 20060 // ADD : // OF WHICH , REVERSING MILL PLATE // CODE 20065 // // - STRUCTURAL STEELS FOR SPECIAL USES // TO LINE : TOTAL FLAT PRODUCTS // CODE 20070 // ADD : // OF WHICH , REVERSING MILL PLATE // CODE 20075 // // - TOTAL SPECIAL STEELS // IN LINE : TOTAL FLAT PRODUCTS // CODE 20080 // ADD : // OF WHICH , REVERSING MILL PLATE // CODE 20085 // **** ANNEX III // // QUESTIONNAIRE 275 - ALLOY STEELS ( CONT ' D ) // PRODUCT CODE // TONNES ( OMIT DECIMALS ) // TOTAL DELIVERIES TO THE COMMUNITY ( INCLUDING DOMESTIC MARKET ) // // OF WHICH , WITH LESS THAN 5 % OF ALLOYING ELEMENTS EXCLUDING STEELS WITH LESS THAN 1 % CARBON AND MORE THAN 12 % CHROMIUM // // - HOT-ROLLED WIDE STRIP FOR RE-ROLLING // 20091 // - OTHER HOT-ROLLED FLAT PRODUCTS // 20092 // - COLD-ROLLED PLATE ( INCLUDING COILS ) // 20093 // - COATED PLATE // 20094 // // * TOTAL FLAT PRODUCTS ( 1 ) ( 2 ) ( 3 ) // 20090 // // REVERSING MILL PLATE // 20095 // // - WIRE ROD // 20096 // - MERCHANT BARS , SECTIONS AND OTHER PRODUCTS // 20097 // // TOTAL LONG PRODUCTS // 20099 // // - INGOTS FOR RE-ROLLING // 30091 // - INGOTS FOR TUBES // 30092 // - OTHER INGOTS // 30093 // - SEMIS FOR RE-ROLLING // 30094 // - CONTINUOUSLY AND ROLLED ROUNDS AND SQUARE BARS FOR TUBES // 30095 // - OTHER SEMIS ( NOT INCLUDING HOT-ROLLED WIDE STRIP ) // 30096 // // * ( 1 ) OF WHICH HOT-ROLLED WIDE STRIP FOR THE MANUFACTURE IN THE COMMUNITY OF : // ( A ) WELDED TUBES WITH A DIAMETER NOT EXCEEDING 406.4 MM // 50091 // ( B ) WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM // 50092 // * ( 2 ) OF WHICH HOT-ROLLED SHEET FOR MANUFACTURE IN THE COMMUNITY OF : // ( A ) WELDED TUBES WITH A DIAMETER NOT EXCEEDING 406.4 MM // 50093 // ( B ) WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM // 50094 // * ( 3 ) OF WHICH HOT-ROLLED SHEET FOR THE MANUFACTURE OF WELDED TUBES IN THE COMMUNITY // 50095 // DELIVERIES TO NON-COMMUNITY STATES // // OF WHICH , WITH LESS THAN 5 % OF ALLOYING ELEMENTS EXCLUDING STEELS WITH LESS THAN 1 % CARBON AND MORE THAN 12 % CHROMIUM // // - HOT-ROLLED WIDE STRIP // 20111 // - OTHER HOT-ROLLED FLAT PRODUCTS // 20112 // - COLD-ROLLED PLATE ( INCLUDING COILS ) // 20113 // - COATED PLATE // 20114 // // // QUESTIONNAIRE 275 - ALLOY STEELS ( CONT ' D ) // PRODUCT CODE // TONNES ( OMIT DECIMALS ) // // TOTAL FLAT PRODUCTS // 20110 // // REVERSING MILL PLATE // 20115 // // - WIRE ROD // 20116 // - MERCHANT BARS , SECTION AND OTHER PRODUCTS // 20117 // // TOTAL LONG PRODUCTS // 20119 // // - INGOTS // 30112 // - SEMIS ( NOT INCLUDING HOT-ROLLED WIDE STRIP ) // 30114 //